Citation Nr: 1140862	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-32 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostatitis residuals, including benign prostatic hypertrophy.

4.  Entitlement to service connection for sinusitis, rhino-sinusitis, and/or allergic rhinitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2008.  In July 2011, the Veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).

The issue of service connection for sinusitis, rhino-sinusitis, and/or allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability meeting VA criteria was not shown in service, or for many years thereafter, and a hearing loss disability shown after service is not related to any in-service events, including noise exposure.  

2.  Tinnitus was first shown many years after service and is not related to in-service noise exposure.

3.  The Veteran suffered an episode of prostatitis in service, which is unrelated to the Veteran's current prostate disorder, diagnosed as benign prostatic hypertrophy.  

4.  Currently shown benign prostatic hypertrophy is unrelated to any events of service, including prostatitis.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A chronic prostate disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in September 2007, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show a relationship between his current disabilities and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  Service treatment records have been obtained.  VA and identified private treatment records were obtained.  A VA examination was provided in July 2009, and was based upon consideration of the Veteran's prior medical history, including service treatment records, and also contained a rationale for the opinion sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology since service may also establish service connection in certain circumstances. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.  

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) .

A.  Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus due to in-service noise exposure.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id., at 157.  Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records do not contain any mention of hearing loss.  Neither the pre-induction examination in December 1959 nor the induction examination in November 1960 disclosed any hearing loss, but these examinations did not include an audiogram.  In January 1961, he was seen with complaints including a productive morning cough associated with a stopped up feeling in the right ear, without otorrhea or otalgia.  The external ear canals and tympanic membranes were clear.  The impression was rhino-sinusitis, with a question of otitis catarrhs.  No further complaints were noted.  On the separation examination in September 1962, the Veteran the veteran responded "yes" to a question of whether he had now, or had ever had, "ear, nose or throat trouble."  The Veteran also reported a history of sinusitis, however, and this question was unfortunately not specific as to the symptom or symptoms that the Veteran was reporting.  The examination itself, including a whispered voice test of 15/15, was entirely normal, although it was noted that an audiometer was not available at that location.

Treatment records from Kelsey-Seybold Clinic show that in October 2005, the Veteran was seen by an otolaryngologist, for an evaluation.  He had noticed decreased hearing in the right ear.  The physician noted the following:  "He has no noise exposure.  No ringing in the ears.  He is just concerned that his hearing in the right ear is not as good as the left."  On examination, the tympanic membranes were clear.  Audiogram showed high frequency hearing loss, fairly symmetric, slightly worse in the left ear, with good discrimination.  

VA treatment records show that in July 2007, the Veteran was seen in a primary care clinic, complaining of ringing in the ears for several months.  He was referred for an audiology consult.  In August 2007, the Veteran was seen in a VA audiology clinic.  It was his first time being seen in that clinic.  He had a primary complaint of progressive hearing loss and increasing difficulty comprehending speech.  He had no known history of ear disease, but reported aural fullness for the right ear.  He was found to have a mild, sloping to severe, sensorineural hearing loss in both ears.  

In April 2008, a physician from Kelsey-Seybold Clinic wrote that the Veteran had a past medical history which included chronic tinnitus/hearing loss.  He stated he had been treated for his chronic hearing loss by his otorhinolaryngologist at the clinic, and the condition began during military duty.  

On a VA audiology examination in July 2009, the examiner noted that the whispered voice tests in service had been normal.  The Veteran reported exposure to various weapons, as well as helicopters, tans, and demolitions.  He could not recall if he wore ear protection.  After service, he said he was exposed to bus engines, power tools, chainsaws, and lawn mowing equipment, and that he did not wear ear protection.  Concerning tinnitus, he could not recall when it started, or the circumstances, other than that it began in the military.  Likewise, he could not recall when the hearing loss started, other than that it was in the military.  

On examination, the pure tone thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 25, 25, 25, 55, and 55 decibels, respectively.  Corresponding findings in the left ear were 20, 25, 45, 60, and 70 decibels.  Speech recognition scores were 98 percent bilaterally.  His hearing loss met the criteria for hearing loss disability under 38 C.F.R. § 3.385.  The examiner noted that the Veteran said he had not been in combat in service, but was trained for possible replacement in battle.  He said he was assigned an M1 rifle, and trained for one year in Korea.  As a civilian he worked for the Greyhound bus line for 29 years, and reported excessive engine noise for a period of time while directing buses.  After that, he worked as a custodian.  The examiner noted the 15/15 whispered voice tests in service.  The examiner stated that the Veteran's service records did not show any clear documentation that he experienced any trouble with his hearing, or noises in his hears.  He was not in active combat, and could not recall any specific incident or time period when his hearing loss began.  He experienced hazardous noise both in service and as a civilian.  He was also using medications for other conditions which could also affect hearing.  Based on all information provided, the examiner concluded that it was less likely that hearing loss and tinnitus were the result of hazardous noise while in service.  

In June 2009, the same otolaryngologist who saw the Veteran in October 2005 wrote that he had seen the Veteran for ringing in his ears along with some hearing difficulties.  The ringing had been there for some time but seemed to be getting worse.  He gave a history of noise exposure during service.  His hearing had gradually been getting worse.  Audiogram showed bilateral sensorineural hearing loss.  The physician noted that there were multiple reasons why someone would develop hearing loss and tinnitus but noise exposure was probably of paramount importance.  His tenure in service most undoubtedly contributed to part of his problem.  

At his Travel Board hearing in July 2011, the Veteran said that his hearing loss started during military service, with exposure to ammunition and artillery fire.  He said that he still suffered with ringing in the ears and hearing loss.  He said he called attention to this during service.  He said tinnitus started in service and had continued ever since.  His wife, to whom he was married before service, testified that the Veteran had hearing loss, as evidenced by her having to shout at him to be heard.  She was unable to recollect exactly when this had begun.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, and the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The medical evidence shows that the Veteran currently has bilateral hearing loss and tinnitus.  There is conflicting evidence, however, concerning whether the onset was during service.  The service treatment records do not show any complaints or abnormal findings specifically pertaining to hearing loss or tinnitus.  The positive history of "ear, nose or throat" trouble noted on the separation examination and a fullness in the ear on one occasion did not specifically relate to those conditions.  After service, there is no contemporaneous record of hearing loss or tinnitus for several decades.  Although lay evidence cannot be rejected on this basis alone, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.  

In this case, the earliest record of reference to hearing loss or tinnitus is contained in an October 2005 consult, at which time the Veteran reported decreased hearing in the right ear.  The physician specifically noted that the Veteran had no noise exposure and no ringing in the ears.  Although this same physician later reported, in June 2009, that the Veteran gave a history of in-service noise exposure, and that such exposure "most undoubtedly attributed [sic] to partial part of his problem," the Board finds the earlier consult to be more probative.  In this regard, the earlier consult was for treatment purposes, although the later letter was obtained for purposes of supporting a claim for compensation.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  No explanation for the change in history was given.  The April 2008 statement from a Kelsey-Seybold physician was not the physician who treated the Veteran's hearing loss or tinnitus, and was conclusory, offering no explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).

The Veteran himself was unable to recall specifically how or when hearing loss or tinnitus began at the time of the VA examination.  Although he testified at his hearing that hearing loss and tinnitus began with noise exposure in service, at the time of the examination, he also reported significant post-service noise exposure.  

Thus, the Board acknowledges that in October 2005, the Veteran may have had past noise exposure which he forgot to mention at the time of the examination.  Indeed, the Veteran's specialty in service as a light infantryman certainly implies that noise exposure occurred in service.  The Board also finds it likely that he had post-service noise exposure, as described on the VA examination.  The only medical opinion which specifically noted both in-servcie and post-service noise exposure found that the Veteran's hearing loss was less likely than not related to service.  This opinion, which includes a rationale based on review of the file, is more probative than the conclusory statement in April 2008 and the June 2009 statement, which failed to mention the post-service noise exposure.  

The Board also finds that the Veteran's testimony concerning continuity of symptomatology is not credible, although this is due to inaccuracies in attempting to recollect events that took place over the past 40+ years, and not intentional.  The October 2005 report that the Veteran had noticed a decrease in hearing in the right ear and was concerned about it is not consistent with the presence of a noticeable hearing loss for more than 40 years.  Moreover, he specifically denied tinnitus at that time.  His initial history was vague.  The service treatment records, which show one occasion on which the Veteran had a stopped ear associated with a cough, has not been shown to reflect the onset of hearing loss.  Moreover, there was no question of noise exposure involved in the etiology of the condition shown at that time.  In sum, there is no evidence corroborating the Veteran's assertion that hearing loss or tinnitus began in service and continued thereafter.  His current statements, alone, are too vague to constitute credible, probative evidence, and when considered especially with the October 2005 report, they fail to provide sufficient evidence of continuity of symptomatology.  

For the foregoing reasons, the weight of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Prostate Disability

The Veteran contends that prostatitis began while he was in service, when he began having urinary problems.  He testified at his hearing that he generally did not seek treatment, because going on sick call was discouraged.  

Service treatment records show that in April 1961, the Veteran complained of kidney trouble for two years.  He had pain in the left testicle and sometimes noticed urethral discharge over the past two months.  Frequency and urgency were noted as well.  On examination, he had anal spasm, as well as a tender, boggy prostate, and the impression was acute prostatitis.  No further incidents of prostatitis were noted in the service treatment records, although other genitourinary complaints were noted.  In July 1961 he had penile warts.  Complaints of discharge from the penis upon squeezing in June 1962 were noted to reflect an abnormal concern over his body, and he was thought to have hypochondriasis.  On the report of medical history he completed in connection with the separation examination in September 1962, the Veteran denied that he had now, or had ever had, frequent or painful urination.  No abnormal findings were noted on examination.  

After service, no records of treatment for any condition are available until 1990.  Records dated from 1990 to 2005, of the Veteran's treatment at Kelsey-Seybold Clinic, show that in April 2003, the Veteran complained of frequent urination.  He had a history of an enlarged prostate.  He complained of decreased force of urinary stream, urinary frequency at night, and urgency.  On examination, he had an enlarged, smooth prostate.  The impression was benign prostatic hypertrophy (BPH).  In August 2004, a history of BPH was noted.  The Veteran reported a stable urinary flow.  On examination, the prostate was smooth.  

On a VA genitourinary examination in July 2009, the Veteran reported symptoms of nocturia 3-4 times per night, frequency, and weak stream.  He said he had not been able to have an erection since heart surgery in 1990.  On examination, the prostate was 3+++ in size, firm, non-tender, and without nodules.  The examiner commented that in 1961, the Veteran had been diagnosed with acute prostatitis, which is an infection of the prostate gland usually caused by bacteria ascending through the urethra.  The examiner explained that benign prostatic hypertrophy is a very common condition in older men, associated with aging, and caused by overgrowth of cells of the prostate which caused the prostate gland to approximately double in size between the ages 30 and 60.  There was no etiological relationship between acute prostatitis and benign prostatic hypertrophy.  The examiner concluded that it was less likely than not that the benign prostatic hypertrophy was relate to military service.  

The Veteran's prostatitis in service was noted to be acute, and was only shown on one occasion in the service treatment records.  Although the Veteran states that he continued to experience symptoms, but did not report them, he is not competent to relate symptoms of urinary discharge to prostatitis.  For example, the service treatment records show one instance where the Veteran complained of a penile discharge, but no prostate condition was found at the time.  Thus, his statements alone, without a medical opinion linking them is not sufficient.  

Although there has not been an explicit statement by the Veteran of continuity of symptomatology, his representative stated, at the Veteran's Travel Board hearing that the Veteran had prostatitis diagnosed in service, another "lifelong" problem he had experienced.  Reportedly, he continued on medication to this day and had problems with nocturia.  At the time of the earliest mention of a post-service prostate condition, in April 2003, the Veteran already had a history of benign prostatic hypertrophy.  

Nevertheless, this mention was over 40 years after his discharge from service.  The only evidence of continuity of symptomatology is the vague statement from the Veteran's representative of nocturia.  There is no evidence supporting the suggestion by the representative that he has taken medication for a prostate condition since service.  In this regard, a physician with the Kelsey-Seybold Clinic wrote, in April 2008, that the Veteran had been treated by his primary care physician for benign prostatic hyperplasia (BPH), chronic rhinitis, and chronic hearing loss, and that the "latter two" conditions began during his military service, inferring that the first condition, BPH, was not related to service.  This is consistent with the VA medical opinion, which found that the cause of the prostatitis in service was different from the BPH shown currently, and that there was no relationship between the two.  

In sum, the Veteran had an episode of prostatitis in service, and he currently has BPH.  The medical opinion states that there is no relationship between his prostatitis in service and current BPH.  The only evidence of continuity of symptomatology is a vague statement from his representative to the effect that the Veteran has had a lifelong problem with prostatitis, and that he had continuously been taking medication and had problems with nocturia.  There is no evidence supporting the representative's assertion that the Veteran has taken medication for a prostate condition since service.  There is no evidence that nocturia itself is diagnostic of a prostate condition, but in any event, the Board is of the opinion that the evidence of continuity of symptomatology is too vague and attenuated to constitute probative evidence of continuity of symptomatology.  In particular, such evidence is not equivalent in probative value to the negative nexus opinion, which explained in the rationale how the prostate condition in service and the current prostate condition are two separate, unrelated entities.  His private doctor also inferred that BPH was not related to service, and absence of any competent evidence of a chronic prostate condition until 40 years after service is also a factor that weighs against the claim, particularly in view of the denial of any pertinent symptoms on the separation examination, as well as the inadequate evidence of continuity of symptomatology.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for prostatitis residuals, including benign prostatic hypertrophy, is denied.


REMAND

The Veteran claims service connection for sinusitis.  He reported a history of sinusitis both on the pre-induction medical history in December 1959, and the examination noted he had mild sinusitis.  During service, he was seen in January 1961 for rhino-sinusitis; findings at that time included boggy nasal turbinates.  In May 1962, it was noted that the had a history of sinus trouble, and in June 1962, he requested something for his sinuses.  On the separation examination medical history obtained in September 1962, the Veteran again reported a history of sinusitis; no findings were reported.  

A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Because sinusitis was "noted on entry," the matter of whether the preexisting sinusitis was aggravated during service must be addressed.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  The RO did not consider this aspect of the claim.  Nevertheless, all theories of entitlement pertaining to the same benefit for the same disability constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  

A further matter which must be addressed is that the evidence of record does not contain any post-service medical evidence showing that the Veteran has been diagnosed as having sinusitis.  Instead, records from Kelsey-Seybold Clinic show treatment for allergic rhinitis.  A physician with that clinic wrote, in April 2008, that the Veteran had chronic rhinitis which began during military service.  These records were submitted in support of his claim for service connection for "sinusitis."  At his hearing, concerning sinusitis, the symptoms were described as difficulty breathing out of the nasal passages, which were often blocked because of the sinusitis.  VA treatment records show an assessment of "allergies" in December 2008, with symptoms of a frequent runny nose, and congested nostrils.  Moreover, the service treatment records show treatment on one occasions for "rhino-sinusitis."  

Thus, it is clear that the disability claimed as "sinusitis" by the Veteran also includes the condition shown in recent records as allergic rhinitis, as well as the rhino-sinusitis noted in service.  Therefore, the issue has been restated to more accurately reflect the scope of that rating decision and subsequent appellate development.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (it is the symptoms, rather than the diagnosis, which defines the claim). 

In view of these factors, the Veteran must be afforded an examination to determine whether the pre-existing sinusitis increased in severity in service, and, if so, whether the increase was due to natural progress.  The examination must also address the relationship between sinusitis and rhinitis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he has a chronic nasal and/or sinus disability of service origin or aggravation.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  An examination and any indicated studies should be performed, and diagnoses for all currently shown back conditions.  The examiner should offer an opinion as to the following:
   *  The correct diagnosis/es of all current chronic conditions involving the nasal passages and sinuses.  
   *  Whether it is at least as likely as not that the sinusitis noted on entry increased in severity during service?  If so, whether it is clear and unmistakable (i.e., obvious, manifest, or undebatable) that any increase in severity during service was due to the natural progress of the condition.
   *  The etiological relationship, if any, between sinusitis noted at entrance; rhino-sinusitis noted in service, and chronic or allergic rhinitis noted in the recent records.
   *  If currently shown rhinitis is unrelated to pre-existing sinusitis, whether it is at least as likely as not that the Veteran has a chronic rhinitis which was of service onset.

2.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the reopened claims for service connection.  If any claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


